


110 HR 3821 IH: Battle of Matewan Study

U.S. House of Representatives
2007-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3821
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2007
			Mr. Rahall introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  special resource study of sites and resources at Matewan, West Virginia,
		  associated with the Battle of Matewan to determine the suitability and
		  feasibility of designating certain historic areas as a unit of the National
		  Park System.
	
	
		1.Short titleThis Act may be cited as the
			 Battle of Matewan Study
			 Act.
		2.Special resource
			 study
			(a)In
			 generalThe Secretary of the Interior (hereafter referred to in
			 this Act as the Secretary) shall complete a special resource
			 study of the sites and resources at Matewan, West Virginia, associated with the
			 Battle of Matewan (also known as the Matewan Massacre) of May 19, 1920, to
			 determine—
				(1)the suitability
			 and feasibility of designating certain historic areas of Matewan, West
			 Virginia, as a unit of the National Park System; and
				(2)the methods and
			 means for the protection and interpretation of such historic areas by the
			 National Park Service, other Federal, State, or local government entities, or
			 private or non-profit organizations.
				(b)Study
			 requirementsThe Secretary shall conduct the study in accordance
			 with section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5).
			(c)ReportNot
			 later than 3 years after the date on which funds are made available to carry
			 out this Act, the Secretary shall submit to the Committee on Natural Resources
			 of the House of Representatives and the Committee on Energy and Natural
			 Resources of the Senate a report containing—
				(1)the results of the
			 study; and
				(2)any
			 recommendations of the Secretary.
				
